Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 9/23/2020 and applicant has submitted an amendment, filed on 12/15/2020.

Response to Arguments
Applicant's arguments with respect to claims 1-7, 21-33 filed on 12/15/2020 have been considered but they are not persuasive.
 Applicant argues Double patent rejection in current application distinct from the U.S. Patent No. 10,492,025.
 Examiner disagrees with Applicant see the below rejection.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,492,025. Although the claims at issue are take an example of comparing claim 1 of instant application and claim 1 of U.S. Patent No. 10,492,025:

Instant Application 16/667276
U.S. Patent No. 10,492,025
 (Currently Amended) A method comprising: 














generating an initial boundary that encompasses a group of set of two or more geo- fences; 














receiving an input that includes a velocity value from the client system, the velocity value indicating a speed at which the client system is travelling; 





selecting determining a reduction factor based on the velocity value included in the input received from the client system and an estimated amount of time for the client system to receive additional geo-fence data from a server system; and 

reducing the initial boundary that encompasses the group of set of two or more geo-fences based on the reduction factor, yielding a revised boundary that is smaller than the initial boundary.















A method comprising: 

determining a geo-fence density based on a number of geo-fences in an area around a client system; 

in response to determining that the geo-fence density is greater than a predetermined density value, selecting a number of geo-fences that is greater than a fixed number of geo-fences that the client system is capable of handling; 

grouping the selected geo-fences into a first and second group of geo-fences; 

generating a super geo-fence based on the first group of geo-fences, the super geo-fence comprising a boundary that encompasses the first group of geo-fences; 

transmitting the first group of geo-fences, the second group of geo-fences, and the super geo-fence to an application stored at the client system, the application to add geo-fence data corresponding to the second group of geo-fences to the client system in response to detecting the client system crossing a boundary of the super geo-fence; 

receiving an input from the client system, the input indicating a speed of travel; 



selecting a reduction factor based on the estimated travel time; and 





reducing the boundary of the super geo-fence based on the reduction factor. 




The claims of the instant application 16/667276, Claims 1-3 are encompass the same subject matter from U.S. Patent No. 10,492,025 except the instant application rewritten to broader the claim limitations and further limitation from U.S. Patent No. 10,492,025.  If these two claim set filed at the same time, they would examiner together.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUONG A NGO/Primary Examiner, Art Unit 2645